DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30 2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-11, 13-18, and 20 are allowed over the prior art made of record and in light of the amendments made on March 15 2022. The combination of “a database management system” using “a graph workspace object” for “identifying […] one or more parameters for executing one or more declarative language queries” with “generating one or more interfaces based on the executing of the one or more declarative language queries” where the generated interfaces are used both for “accessing […] one or more tables responsive to the request to access graph data” and “translating […] the declarative language queries to generate a structured language query” would be non-obvious to one of ordinary skill in the art at the time of filing.
The prior art of Chen US PG Pub 2018/0081936 A1 teaches using a graph object to generate responses to queries, as well as transforming declarative language queries to structured language queries, while Iskii et al. US PG Pub 2019/0228084 A1 fills in some deficiencies in Chen by teaching using a schema on the graph objects and using openCypher queries specifically. Neither teaches generating interfaces based on a query or using the interface for accessing data or transforming the query. Brocato US Pat 9335885 B1 teaches generating interfaces based off the query, but does not teach using the interface to transform the query. Gibson et al. US PG Pub 2010/0332548 A1 teaches using an interface to create a model which is used to transform declarative queries into structured queries. However, Gibson et al. does not provide a mutable interface which would be necessary for combination with Brocato, and neither Brocato or Gibson et al. teach where it would be obvious to one of ordinary skill in the art to use the interface(s) to access or manipulate graph object data, as would be necessary to combine either or both with Chen and Iskii et al. As such the aspects presented by the claimed invention describe a non-obvious combination.
Also, the addition of the interface generation and use added sufficient action to the claims to overcome the previously given rejection of the claims under 35 U.S.C. 101, while also providing sufficient additional detail to also overcome the previously given rejection of the claims under 35 U.S.C. 103.
While the use of graph objects to answer queries is not a new concept, as it is a preferred method of answering queries with related but not requested information, the use of the queries to tailor the interface a user uses to specify the data they want from the query is what makes the claimed invention different from prior art. Query response is a vast and varied field and as such interface generation is certainly an already explored concept, as is using an interface to modify how data/query transformations are performed. However, with the applicant’s amendments submitted March 15 2022 it is clear that the claimed invention is using the query based interface with the graph object to provide a query result the user can more easily target. Typically, a query response method falls into one extreme or another: either as many possibly relevant results are returned, as is typical when using a graph object, and then the user must work to further limit the results themselves, or the query is processed, opaquely, with how the designer thinks will give the most accurate response, as is typical when using the query to generate an interface, and then potentially useful data is missed. The claimed invention seems to take a middle road approach, using a graph object to widen the potential results to the query, providing a spotlight on the data by creating an interface from the query, but then making it clear to the user how that spotlight impacts the returned results by showing it through the interface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183